                 Case 16-30190             Doc 84   Filed 02/27/19 Entered 02/27/19 15:48:48        Desc Main
                                                     Document     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Joshua Martin Friestad                          §     Case No. 16-30190
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Zane L. Zielinski, Trustee, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 302,901.87                          Assets Exempt: 0.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 27,070.02           Claims Discharged
                                                                    Without Payment: 252,780.11

              Total Expenses of Administration: 20,371.98


                      3) Total gross receipts of $ 47,442.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 47,442.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 16-30190             Doc 84    Filed 02/27/19 Entered 02/27/19 15:48:48            Desc Main
                                                  Document     Page 2 of 11




                                                  CLAIMS             CLAIMS                 CLAIMS               CLAIMS
                                                SCHEDULED           ASSERTED               ALLOWED                PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA                $ NA                  $ NA                     $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA             8,679.98             20,371.98                20,371.98

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                  NA                    NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             276,767.42          279,850.13            279,850.13                27,070.02

TOTAL DISBURSEMENTS                               $ 276,767.42        $ 288,530.11          $ 300,222.11           $ 47,442.00


                  4) This case was originally filed under chapter 7 on 09/22/2016 . The case was pending
          for 28 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 01/09/2019                        By:/s/Zane L. Zielinski, Trustee
                                                                                 Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 16-30190             Doc 84      Filed 02/27/19 Entered 02/27/19 15:48:48                     Desc Main
                                                      Document     Page 3 of 11




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

Right to receive funds of $41,442.00 - received
post-petitio                                                                 1229-000                                          41,442.00

    Adversary Proceeding to Revoke Discharge                                 1249-000                                           6,000.00

TOTAL GROSS RECEIPTS                                                                                                          $ 47,442.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

NA            NA                                    NA                    NA                   NA                    NA               NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 16-30190             Doc 84        Filed 02/27/19 Entered 02/27/19 15:48:48     Desc Main
                                                        Document     Page 4 of 11




                                           UNIFORM
                                                             CLAIMS          CLAIMS            CLAIMS
                PAYEE                       TRAN.                                                             CLAIMS PAID
                                                           SCHEDULED        ASSERTED          ALLOWED
                                            CODE

Zane L. Zielinski, Trustee                  2100-000                   NA        5,494.20          5,494.20         5,494.20


Zane L. Zielinski, Trustee                  2200-000                   NA           17.25             17.25            17.25


Associated Bank                             2600-000                   NA          450.99           450.99           450.99


Illinois Department of Revenue              2820-000                   NA          335.00           335.00           335.00


Chuhak & Tecson                             3210-000                   NA              0.00       11,695.00        11,695.00


Chuhak & Tecson                             3220-000                   NA          427.26           424.26           424.26


Alan D. Lasko & Associates P.C.             3410-000                   NA        1,905.20          1,905.20         1,905.20


Alan D. Lasko & Associates P.C.             3420-000                   NA           50.08             50.08            50.08

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA        $ 8,679.98      $ 20,371.98      $ 20,371.98
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                             CLAIMS          CLAIMS            CLAIMS
                PAYEE                       TRAN.                                                             CLAIMS PAID
                                                           SCHEDULED        ASSERTED          ALLOWED
                                            CODE

NA: NA                                            NA                   NA              NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA             $ NA             $ NA             $ NA
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 16-30190             Doc 84       Filed 02/27/19 Entered 02/27/19 15:48:48          Desc Main
                                                     Document     Page 5 of 11




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6E)              Claim)

NA          NA                                    NA                   NA                  NA              NA               NA

TOTAL PRIORITY UNSECURED                                             $ NA                $ NA            $ NA              $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

2           Capital One Bank (Usa), N.A. 7100-000                 1,086.87            1,125.98        1,125.98           108.92


4           Cavalry Spv I, Llc                  7100-000          2,779.85            2,918.84        2,918.84           282.34


1           Internal Revenue Service            7100-000               NA                 0.00             0.00             0.00


            The First National Bank Of
3           Ottawa, N.A.                        7100-000       272,900.70          275,805.31      275,805.31         26,678.76

TOTAL GENERAL UNSECURED                                       $ 276,767.42       $ 279,850.13     $ 279,850.13       $ 27,070.02
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                                                                                                                                                                        Page:       1
                                          Case 16-30190             Doc 84      Filed 02/27/19 Entered 02/27/19 15:48:48                                     Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   6 of 11AND REPORT
                                                                                                   RECORD
                                                                                                    ASSET CASES
                                                                                                                                                                                                            Exhibit 8
Case No:              16-30190                          BWB             Judge:        Bruce W. Black                              Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            Joshua Martin Friestad                                                                                      Date Filed (f) or Converted (c):   09/22/2016 (f)
                                                                                                                                  341(a) Meeting Date:               11/10/2016
For Period Ending:    01/09/2019                                                                                                  Claims Bar Date:                   03/09/2017


                                   1                                                 2                            3                            4                          5                             6

                         Asset Description                                         Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                            Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                   Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                             Exemptions,                                                                              Assets
                                                                                                           and Other Costs)

  1. 1/18 Inerest in 237.258 aces of farmland                                             16,807.87                        0.00                                                       0.00                        FA
  2. 1000 Douglas Street, Ottawa, IL                                                     144,656.00                        0.00                                                       0.00                        FA
  3. 2014 Ford F-350                                                                      27,781.00                        0.00                                                       0.00                        FA
  4. 2009 Chevrolet Suburban                                                              14,059.00                        0.00                                                       0.00                        FA
  5. 1999 W900 Kenworth                                                                   20,000.00                        0.00                                                       0.00                        FA
  6. 2012 RNR Trailer                                                                      4,000.00                        0.00                                                       0.00                        FA
  7. Household goods                                                                       6,700.00                        0.00                                                       0.00                        FA
  8. 12 Guage Remington Shotgun                                                                400.00                      0.00                                                       0.00                        FA
  9. Clothing                                                                                  100.00                      0.00                                                       0.00                        FA
 10. Fist State Bank Checking                                                                  175.00                   175.00                                                        0.00                        FA
 11. Savings account - First State BAnk                                                        140.50                   140.50                                                        0.00                        FA
 12. Checking account                                                                          500.00                   500.00                                                        0.00                        FA
 13. Savings account - Ottawa Savings                                                      1,000.00                    1,000.00                                                       0.00                        FA
 14. 100% Owner of Shares of J&A Friestd Trucking, Inc.                                          0.00                      0.00                                                       0.00                        FA
 15. Other Property                                                                            155.50                   155.50                                                        0.00                        FA
 16. 2005 270 Monterey Boat                                                               28,000.00                   28,000.00                                                       0.00                        FA
 17. 2004 Peterbilt 379                                                                   38,000.00                   38,000.00                                                       0.00                        FA
 18. Checking Account - First National Bank                                                    100.00                   100.00                                                        0.00                        FA
 19. Checking Account - Ottawa Savings                                                         225.00                   225.00                                                        0.00                        FA
 20. Financial Plus Credit Union                                                               102.00                   102.00                                                        0.00                        FA
 21. Misc furniture, appliances for family of 4, personal office                                 0.00                      0.00                                                       0.00                        FA
 22. Right to receive funds of $41,442.00 - received post-petitio (u)                     41,442.00                   41,442.00                                               41,442.00                           FA
 23. Adversary Proceeding to Revoke Discharge (u)                                                0.00                  6,000.00                                                 6,000.00                          FA
INT. Void (u)                                                                                    0.00                      N/A                                                        0.00                        FA



      UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                            Page:        2
                                       Case 16-30190               Doc 84        Filed 02/27/19 Entered 02/27/19 15:48:48                Desc Main
                                                                                  Document     Page 7 of 11
                                                                                                                                                         Gross Value of Remaining Assets
TOTALS (Excluding Unknown Values)                                                    $344,343.87               $115,840.00                           $47,442.00               Exhibit 8
                                                                                                                                                                                  $0.00
                                                                                                                                                         (Total Dollar Amount in Column 6)


Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

The Trustee has submitted a final report for approval and was filed on 10/22/2018.



RE PROP #             22   --   The Trustee filed an adversary proceeding to determine the extent and validity of the
                                Bank's purported security interest in these funds that were turned over to the Trustee
                                after the petitiond date. The Trustee resolved the dispute in which the Debtor's estate
                                would retain $15,000 of the funds, and the rest would be released to the secured
                                creditor.
RE PROP #             23   --   The Trustee's proposed counsel to prosecute the case was disqualified and withdrew.
                                The Trustee settled the case due to the potential value of the case.

Initial Projected Date of Final Report (TFR):                        Current Projected Date of Final Report (TFR):




    UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                Page:           1
                                         Case 16-30190                Doc 84 Filed 02/27/19
                                                                                          FORM 2Entered 02/27/19 15:48:48                              Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 8 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-30190                                                                                           Trustee Name: Zane L. Zielinski, Trustee                                  Exhibit 9
      Case Name: Joshua Martin Friestad                                                                                   Bank Name: Associated Bank
                                                                                                                 Account Number/CD#: XXXXXX1544
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX4376                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/09/2019                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                  6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                           ($)
   12/14/16             22        Joshua M Friestad                         Payment from Federal                                 1229-000                $41,442.00                               $41,442.00
                                                                            Government
                                                                            This funds reflect a federal
                                                                            program that provides
                                                                            insurance for farmers, the
                                                                            Debtor had been a farmer with
                                                                            crops liquidated prior to the
                                                                            Bankruptcy.
   01/09/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $31.79          $41,410.21
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $61.56          $41,348.65
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $55.53          $41,293.12
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $61.39          $41,231.73
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/05/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $59.32          $41,172.41
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $61.21          $41,111.20
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/10/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $59.15          $41,052.05
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $61.04          $40,991.01
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/03/18           5001        The First National Bank Of Ottawa, N.A.   Payment of Secured Claim per                         7100-000                                    $26,442.00           $14,549.01
                                  701 Lasalle St.                           settlement
                                  Ottawa, Il 61350




                                                                                   Page Subtotals:                                                       $41,442.00          $26,892.99
        UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                     Page:           2
                                         Case 16-30190                Doc 84 Filed 02/27/19
                                                                                          FORM 2Entered 02/27/19 15:48:48                                  Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 9 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-30190                                                                                                 Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: Joshua Martin Friestad                                                                                        Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX1544
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX4376                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/09/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   04/16/18           5002        Illinois Department of Revenue            2016 Tax                                                   2820-000                                       $335.00          $14,214.01
                                  PO Box 19053
                                  Springfield, IL 62794-9053

   05/16/18           5003        Chuhak & Tecson,                          Distribution                                               3210-000                                    $3,041.42           $11,172.59
                                  30 South Wacker Drive Suite 2600
                                  Chicago, Illinois 60606
   07/26/18             23        Josha Friestad                            settlement of Litigation                                   1249-000                $6,000.00                               $17,172.59
                                  Official Check Ottwa Savings Bank
   09/11/18           5004        Chuhak & Tecson,                          Distribution                                                                                           $9,077.84             $8,094.75
                                  30 South Wacker Drive Suite 2600
                                  Chicago, Illinois 60606
                                  Chuhak & Tecson,                                                                      ($1,021.08)    3210-000

                                  Chuhak & Tecson,                                                                      ($7,632.50)    3210-000

                                  Chuhak & Tecson,                                                                        ($37.36)     3220-000

                                  Chuhak & Tecson,                                                                       ($386.90)     3220-000

   11/16/18           5005        Trustee Zane L. Zielinski                 Distribution                                                                                           $5,511.45             $2,583.30
                                  6336 N. Cicero Avenue
                                  Suite 201
                                  Chicago, Illinois 60646
                                  Trustee Zane L. Zielinski                 Final distribution creditor                 ($5,494.20)    2100-000
                                                                            account # representing a
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Trustee Zane L. Zielinski                 Final distribution creditor                   ($17.25)     2200-000
                                                                            account # representing a
                                                                            payment of 100.00 % per court
                                                                            order.
   11/16/18           5006        Alan D. Lasko & Associates P.C.           Distribution                                                                                           $1,955.28                $628.02
                                  205 West Randolph Street
                                  Suite 1105
                                  Chicago, IL 60606




                                                                                    Page Subtotals:                                                            $6,000.00          $19,920.99
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                   Page:           3
                                         Case 16-30190                Doc 84 Filed 02/27/19
                                                                                          FORM 2Entered 02/27/19 15:48:48                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-30190                                                                                               Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: Joshua Martin Friestad                                                                                      Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX1544
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX4376                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/09/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                          ($)
                                  Alan D. Lasko & Associates P.C.           Final distribution creditor               ($1,905.20)    3410-000
                                                                            account # representing a
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Alan D. Lasko & Associates P.C.           Final distribution creditor                  ($50.08)    3420-000
                                                                            account # representing a
                                                                            payment of 100.00 % per court
                                                                            order.
   11/16/18           5007        Capital One Bank (Usa), N.A.              Final distribution to claim 2                            7100-000                                       $108.92               $519.10
                                  By American Infosource Lp As Agent        creditor account # representing
                                  Po Box 71083                              a payment of 9.67 % per court
                                  Charlotte, Nc 28272-1083                  order.
   11/16/18           5008        The First National Bank Of Ottawa, N.A.   Final distribution to claim 3                            7100-000                                       $236.76               $282.34
                                  701 Lasalle St.                           creditor account # representing
                                  Ottawa, Il 61350                          a payment of 0.09 % per court
                                                                            order.
   11/16/18           5009        Cavalry Spv I, Llc                        Final distribution to claim 4                            7100-000                                       $282.34                 $0.00
                                  C/O Bass & Associates, P.C.               creditor account # representing
                                  3936 E. Ft. Lowell Rd., Suite 200         a payment of 9.67 % per court
                                  Tucson, Az 85712                          order.


                                                                                                              COLUMN TOTALS                                $47,442.00           $47,442.00
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                     $47,442.00           $47,442.00
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                          $47,442.00           $47,442.00




                                                                                   Page Subtotals:                                                               $0.00              $628.02
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                           Page:     4
                                 Case 16-30190    Doc 84          Filed 02/27/19 Entered 02/27/19 15:48:48         Desc Main
                                                                   Document     Page 11 of 11
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX1544 - Checking                                        $47,442.00               $47,442.00                $0.00
                                                                                                         $47,442.00               $47,442.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $47,442.00
                                            Total Gross Receipts:                     $47,442.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 11)
